Hibbard, P. J.,
This case is before us on a motion to dismiss the report on the ground that the defendant who claimed the same did not file the report within the time- permitted as set forth by the Rules of the District Courts. The docket entries show:
February 3/39 Report as allowed by Court filed. Notices issued.
March 4/39 One copy of report as allowed by Court filed by plaintiff.
March 6/39 One additional copy of report as allowed by Court filed by plaintiff:
*210The Rules of the District Courts are specific in their requirements as to copies. In Rule 31 it is provided:
“The party seeking the report shall also file within said fifteen days three additional copies of the report as allowed or established.”
Even if we assume that the aforesaid motion is not broad enough to cover the situation, an Appellate Division must take notice of matters touching its jurisdiction, consent or waiver notwithstanding. It has been uniformly held that the right to a report is lost by failure to file the additional copies of the report as required by law. See Mass. Drug Company vs. Bencks, 256 Mass. 535.
The report is to be dismissed.